Filed 6/16/22 P. v. Sloan CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F083535
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. 21CR-01991)
                    v.

    PHILIP WAYNE SLOAN, JR.,                                                              OPINION
           Defendant and Appellant.



                                                   THE COURT *
         APPEAL from a judgment of the Superior Court of Merced County. Steven K.
Slocum, Judge.
         Richard L. Fitzer, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-

*        Before Hill, P. J., Detjen, J. and Franson, J.
       Appointed counsel for defendant Philip Wayne Sloan, Jr., asked this court to
review the record to determine whether there are any arguable issues on appeal. (People
v. Wende (1979) 25 Cal.3d 436.) Defendant was advised of his right to file a
supplemental brief within 30 days of the date of filing of the opening brief. Defendant
responded, contending (1) he should not have been convicted of both possession of a
firearm by a felon and possession of ammunition by a person prohibited from owning or
possessing a firearm because they are essentially the same offense, (2) the terms on those
two convictions should not run consecutively, and (3) the firearm enhancement violates
the prohibition against double jeopardy. Finding no arguable errors that would result in a
disposition more favorable to defendant, we affirm.
                                    BACKGROUND 1
       Based on acts defendant committed on May 21, 2021, the Merced County District
Attorney filed an information on July 27, 2021, charging defendant with attempted
second degree robbery (Pen. Code, §§ 664, 211;2 count 1), carrying a loaded and
unregistered handgun (§ 25850, subd. (a); count 2), possession of a firearm by a felon
(§ 29800, subd. (a)(1); count 3), possession of ammunition by a person prohibited from
owning or possessing a firearm (§ 30305, subd. (a)(1)); count 4), and misdemeanor
resisting a police officer (§ 148, subd. (a)(1); count 5). As to count 1, the information
further alleged defendant personally used a firearm in the commission of the crime
(§ 12022.53, subd. (b)).
       On October 26, 2021, defendant pled no contest to counts 1, 3, and 4, and he
admitted an amended firearm use allegation on count 1 (§ 12022.5, subd. (a)) in exchange
for a specific sentence of seven years two months (later corrected to seven years




1      The record does not provide for a factual summary.
2      All statutory references are to the Penal Code.


                                             2.
four months), based on imposition of the midterm for count 1 and consecutive
eight-month terms on counts 3 and 4.
       On November 1, 2021, the trial court sentenced defendant to seven years
four months in prison as follows: on count 1, two years, plus four years for the firearm
enhancement; and on both counts 3 and 4, eight consecutive months. The court awarded
credits and imposed various fines and fees.
       On November 8, 2021, defendant filed a notice of appeal.
                                       DISCUSSION
I.     Same Offenses
       Defendant contends his convictions on counts 3 and 4 were essentially for the
same offense, merely stated differently. However, he mistakenly describes count 4 as
“possession of a firearm by a person …,” when the offense is actually “possession of
ammunition by a person ….” The offenses are therefore not the same.
II.    Sentence Imposed
       Defendant agreed to a negotiated plea bargain for a specific sentence. 3 He
received the benefit of his bargain and is therefore not in a position to complain about the
nature or correctness of the bargained-for sentence. (See, e.g., People v. Couch (1996) 48
Cal.App.4th 1053, 1056–1058.)
III.   Conclusion
       Having undertaken an examination of the entire record, we find no evidence of
arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.




3     As noted above, defendant agreed to modify the originally agreed -upon sentence
from seven years two months to seven years four months.


                                              3.